On Rehearing.
WALKER, Chief Justice.
After handing down our original opinion in this case, we requested the Attorney General, on rehearing, to file an amicus curiae brief on the controlling issues. We made this request because, in our judgment, the construction of Article 1646, R.C.S., Vernon’s Ann.Civ.St. art. 1646, is a matter of great public concern.
The Attorney General has most graciously filed his brief in response to our request, from which we quote:
“Comes now Gerald C. Mann, Attorney General of Texas, and with leave of court so to do, files this his amicus curiae brief herein in reply to appellee’s motion for a rehearing filed in this cause on May 17, 1940, and by way of argument, respectfully submits:
“Proposition
“Appellee’s motion for rehearing should be denied because the judgment of this court heretofore entered, reversing and rendering the judgment of the honorable trial court, under the law and the undisputed facts, is the only judgment that could be properly rendered herein. * * *
“Now, the only way in which the District Judge’s jurisdiction can be invoked with respect to the appointment of an auditor is in the manner pointed out in Article 1646 of the statutes. That manner consists of three essentials, (a) the determination by the Commissioners’ Court that an auditor is a public necessity in the dispatch of the county’s business; (b) the entry of an order fully setting out the reasons and necessity of an auditor; and, (c) presentation of a certified copy of such order of the Commissioners’ Court. Upon the presentation of a showing of these statutory elements of jurisdiction — and not until then — the District Judge has power to consider and determine the matter of an appointment of an auditor, and to appoint such auditor if the reason presented in the order of the Commissioners’ Court be deemed by him to be good and sufficient. The situation is exactly analogous to the presentation of a petition to the District Court to invoke the jurisdiction of the *771court. It is an indispensable condition precedent to the exercise of jurisdiction.
“This indispensable condition to the invocation of the District Judge’s jurisdiction is entirely wanting in the present case.
“The communication from the County Judge and three of the County Commissioners of April 10, 1935, possesses none of the requirements of the statute as a predicate to invoke the District Judge’s jurisdiction. It is fatally insufficient in the following respects: (a) It is not a determination by the Commissioners’ Court of the necessity for the appointment of an auditor; (b) If the same were a court order instead of the private communication of members of the Commissioners’ Court, it is not a matter of record upon the minutes of the Commissioners’ Court; (c) It does not set out any reason whatsoever showing the necessity for the appointment of an auditor; and (d) It is not a certified copy of an order of the Commissioners’ Court.
“The reasons, if reasons for a legislative act are necessary, are obvious why the action must be initiated by the Commissioners’ Court as a constitutional and statutory governing body of the county, and why the minutes of that court should reflect the appropriate action of that body, and why such proceedings should he certified to the District Judge as authority (jurisdictional and factual) to invoke the jurisdiction to make the appointment of, an auditor.
“The District Judge is authorized (empowered) to act only upon the application of the county containing the elements here-inabove mentioned. He has no other fact or facts from which to determine the necessity of the appointment of an auditor. For him to make an appointment upon such showing as that of 1935 would be purely arbitrary and without the essential prerequisite of hearing evidence of probative value upon which to base his action.
“The resolution of the Commissioners’ Court of date April 13, 1937, to petition the District Judge to appoint a County Auditor for the term effective April 16, 1937, does contain the finding by the Commissioners’ Court ‘that an auditor is a public necessity in the dispatch of the county business.’ This is not enough. It is only a partial compliance with the statute. It is not a substantial compliance. It does not contain the essential finding of a reason or reasons or fact or facts which would show or tend to show to the. District Court the necessity thought by the Commissioners’ Court to exist for the appointment of an auditor.
“It will be seen Article 1646 requires the Commissioners’ Court order duly entered determining ‘that an auditor is a public necessity in the dispatch of the county’s business’, but it is further seen that this requirement is immediately followed by the further requirement ‘and shall enter an order upon the minutes of said court fully setting out the reasons and necessity for an order.’ This latter requirement is the one indispensable requirement to present to the District Judge a jurisdictional basis for his action. Without it he has nothing before him from which he can determine the necessity for the appointment. If the mere fact-conclusion -of the Commissioners’ Court as to the necessity for appointment is all the statute requires, then the action of such court would be final and binding, for such conclusion could not be reviewed by the District Judge in the absence of the evidence upon which the Commissioners’ Court acted.
“The statute clearly contemplates that the judge in determining upon the necessity and advisability of an auditor determines upon ‘such reasons’ as are set forth by the Commissioners’ Court in its resolution. If no reason is set forth in such resolution, then the judge has no basis whatever for his action, and the same is arbitrary and void. * * *
“Wherefore, it is respectfully submitted that appellee’s motion should be overruled.
“Respectfully submitted.
“Gerald C. Mann
“Attorney General of Texas
“Geo. W. Barcus
“(Signed) Ocie Speer,
“Ocie Speer,
“Assistant Attorneys General.”
Appellee’s motion for rehearing is in all things overruled.